Title: To James Madison from William Spencer, 19 October 1805
From: Spencer, William
To: Madison, James


          ¶ From William Spencer. Letter not found. 19 October 1805. Described in Jacob Wagner to Spencer, 26 Oct. 1805 (DNA: RG 59, DL, vol. 15; addressed to Spencer at “George Town crossroads” as referring to a claim against France. Wagner told Spencer that the latest information received from Paris about bills drawn for claims under the Louisiana Purchase Claims Convention had been published in the papers, which Spencer must have seen. Wagner added that the claim to which Spencer referred was not on the list, dated 3 July, so it was probable that “further progress must have been made in the business” of which the State Department had not been informed. For earlier correspondence on this claim, see PJM-SS,Robert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (10 vols. to date; Charlottesville, Va., 1986–). 9:99–100, 394, 395 n. 2.
        